EXHIBIT 10.19

 

EXECUTION COPY

 

AMENDMENT NO. 2
TO
CREDIT AGREEMENT

 

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) dated as of February
6, 2004, is entered into among GLADSTONE BUSINESS LOAN, LLC, as the Borrower,
CONCORD MINUTEMEN CAPITAL COMPANY, LLC and PUBLIC SQUARE FUNDING LLC, as CP
Lenders (collectively, the “CP Lenders”), CANADIAN IMPERIAL BANK OF COMMERCE
(“CIBC”) and KEYBANK, NATIONAL ASSOCIATION (“KeyBank”), as Committed Lenders
(collectively, the “Committed Lenders”), CIBC and KeyBank as Managing Agents (in
such capacity, collectively the “Managing Agents”) and CIBC as Administrative
Agent (in such capacity, the “Administrative Agent”).  Capitalized terms used
herein without definition shall have the meanings ascribed thereto in the
“Credit Agreement” referred to below.

 

PRELIMINARY STATEMENTS

 

A.            Reference is made to that certain Credit Agreement dated as of May
19, 2003 among the Borrower, Gladstone Advisers, Inc., as Servicer, the CP
Lenders, the Committed Lenders, the Managing Agents and the Administrative Agent
(as amended, restated, supplemented or modified from time to time, the “Credit
Agreement”).

 

B.            The parties hereto have agreed to amend certain provisions of the
Credit Agreement upon the terms and conditions set forth herein.

 


SECTION 1.  AMENDMENT.  SUBJECT TO THE SATISFACTION OF THE CONDITIONS PRECEDENT
SET FORTH IN SECTION 3 HEREOF, THE PARTIES HERETO HEREBY AGREE:


 

(I)            TO DELETE CLAUSE (VIII) OF THE DEFINITION OF “ELIGIBLE LOAN” AND
SUBSTITUTE THE FOLLOWING THEREFOR:

 

(viii)        the Loan bears interest, which is due and payable no less
frequently than quarterly, except for (i) Loans which bear interest which is due
and payable no less frequently than semi-annually, provided that the aggregate
Outstanding Loan Balances of such Loans do not exceed 15% of the Aggregate
Outstanding Loan Balance and (ii) PIK Loans,

 

(II)           TO AMEND THE DEFINITION OF “EXCESS CONCENTRATION AMOUNT” TO
DELETE CLAUSE (E) THEREOF IN ITS ENTIRETY AND SUBSTITUTE THE FOLLOWING THEREFOR:

 

(e) the aggregate amount by which the Outstanding Loan Balances of all Eligible
Loans included as part of the

 

--------------------------------------------------------------------------------


 

Collateral which are PIK Loans exceeds 40% of the Aggregate Outstanding Loan
Balance, and (f) the aggregate amount by which the Outstanding Loan Balances of
all Eligible Loans included as part of the Collateral which are PIK Loans having
a PIK accrual component greater than 3.0% exceeds 25% of the Aggregate
Outstanding Loan Balance.

 

(III)          TO DELETE IN ITS ENTIRETY THE DEFINITION OF “PURCHASED LOAN
BALANCE” AND SUBSTITUTE THE FOLLOWING THEREFOR:

 

Purchased Loan Balance:  As of any date of determination and any Transferred
Loan, the lesser of (i) the Outstanding Loan Balance of such Loan as of such
date, (ii) the Fair Market Value of such Loan, and (iii) the Outstanding Loan
Balance of such Loan as of the Purchase Date for such Loan.

 


SECTION 2.  REPRESENTATIONS AND WARRANTIES.  THE BORROWER HEREBY REPRESENTS AND
WARRANTS TO EACH OF THE OTHER PARTIES HERETO, THAT:


 


(A)           THIS AMENDMENT CONSTITUTES ITS LEGAL, VALID AND BINDING
OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS; AND


 


(B)           ON THE DATE HEREOF, BEFORE AND AFTER GIVING EFFECT TO THIS
AMENDMENT, OTHER THAN AS AMENDED OR WAIVED PURSUANT TO THIS AMENDMENT, NO EARLY
TERMINATION EVENT OR UNMATURED TERMINATION EVENT HAS OCCURRED AND IS CONTINUING.


 


SECTION 3.  CONDITIONS PRECEDENT.  THIS AMENDMENT SHALL BECOME EFFECTIVE ON THE
FIRST BUSINESS DAY (THE “EFFECTIVE DATE”) ON WHICH THE ADMINISTRATIVE AGENT OR
ITS COUNSEL HAS RECEIVED COUNTERPART SIGNATURE PAGES OF THIS AMENDMENT, EXECUTED
BY EACH OF THE PARTIES HERETO.


 


SECTION 4.  REFERENCE TO AND EFFECT ON THE TRANSACTION DOCUMENTS.


 


(A)           UPON THE EFFECTIVENESS OF THIS AMENDMENT, (I) EACH REFERENCE IN
THE CREDIT AGREEMENT TO “THIS CREDIT AGREEMENT”, “THIS AGREEMENT”, “HEREUNDER”,
“HEREOF”, “HEREIN” OR WORDS OF LIKE IMPORT SHALL MEAN AND BE A REFERENCE TO THE
CREDIT AGREEMENT AS AMENDED OR OTHERWISE MODIFIED HEREBY, AND (II) EACH
REFERENCE TO THE CREDIT AGREEMENT IN ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER
DOCUMENT, INSTRUMENT OR AGREEMENT EXECUTED AND/OR DELIVERED IN CONNECTION
THEREWITH, SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED OR
OTHERWISE MODIFIED HEREBY.


 


(B)           EXCEPT AS SPECIFICALLY AMENDED, TERMINATED OR OTHERWISE MODIFIED
ABOVE, THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT, OF ALL OTHER
TRANSACTION DOCUMENTS AND ANY OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS
EXECUTED AND/OR DELIVERED IN CONNECTION THEREWITH, SHALL REMAIN IN FULL FORCE
AND EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED.

 

2

--------------------------------------------------------------------------------


 


(C)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL
NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF THE ADMINISTRATIVE
AGENT, ANY MANAGING AGENT OR ANY LENDER UNDER THE CREDIT AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT EXECUTED IN
CONNECTION THEREWITH, NOR CONSTITUTE A WAIVER OF ANY PROVISION CONTAINED
THEREIN, IN EACH CASE EXCEPT AS SPECIFICALLY SET FORTH HEREIN.


 


SECTION 5.  EXECUTION IN COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
AMENDMENT BY TELECOPIER SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF THIS AMENDMENT.


 


SECTION 6.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 7.  HEADINGS.  SECTION HEADINGS IN THIS AMENDMENT ARE INCLUDED HEREIN
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS
AMENDMENT FOR ANY OTHER PURPOSE.


 


SECTION 8.  FEES AND EXPENSES.   SELLER HEREBY CONFIRMS ITS AGREEMENT TO PAY ON
DEMAND ALL REASONABLE COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT, MANAGING
AGENTS OR LENDERS IN CONNECTION WITH THE PREPARATION, EXECUTION AND DELIVERY OF
THIS AMENDMENT AND ANY OF THE OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS TO BE
EXECUTED AND/OR DELIVERED IN CONNECTION HEREWITH, INCLUDING, WITHOUT LIMITATION,
THE REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF COUNSEL TO THE ADMINISTRATIVE
AGENT, MANAGING AGENTS OR LENDERS WITH RESPECT THERETO.


 

[Remainder of Page Deliberately Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

 

 

 

GLADSTONE BUSINESS LOAN, LLC

 

 

 

 

 

 

 

By:

/s/David Gladstone

 

 

 

 

 

 

 

Name:

David Gladstone

 

 

Title:

Chairman

 

--------------------------------------------------------------------------------


 

 

CONCORD MINUTEMEN CAPITAL COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Thomas J. Irvin

 

 

 

Name: 

Thomas J. Irvin

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, as a
Committed Lender, Managing Agent and Administrative
Agent

 

 

 

 

 

 

 

 

 

By:

/s/  James Lees

 

 

 

Name:

James Lees

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

By:

  /s/  Jeff Bazoian

 

 

 

Name:

Jeff Bazoian

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

PUBLIC SQUARE FUNDING LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Douglas K. Johnson

 

 

 

Name:

Douglas K. Johnson

 

 

Title:

President

 

 

 

 

 

 

 

 

 

KEYBANK, NATIONAL ASSOCIATION, as a
Committed Lender and Managing Agent

 

 

 

 

 

 

 

 

 

By:

/s/  Anthony Bulic

 

 

 

Name:

Anthony Bulic

 

 

Title:

Vice-President

 

--------------------------------------------------------------------------------